DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the grounds that prior art applicable to the combination would be applicable to the sub-combination, since both inventions have an “overlap” with a “mechanical interface” (Remarks pg. 7-8).  This is not found persuasive because Invention I is directed to a general mechanical interface requiring a first mating surface that is circumferentially around a second mating surface to enable rotation of a first section about the mechanical interface, whereas Invention II requires a mechanical interface enabling rotation of a first section around the second section while retaining an engine to a vehicle mount (required by both claims 8 & 17), and does not require the second surface is “circumferentially around” the first mating surface (required by claim 1).  Invention I is not limited to an interface structurally involved with a vehicle mount, and could encompass potentially any mechanical interface that couples a first section to a second section of a gas turbine engine while enabling their rotation about each other (for instance, a pivoting thrust reverser assembly, a fan rotating about a stationary supporting structure, gears of an accessory gearbox, etc.).  Invention II does not require a first mating surface that can rotate around a mechanical interface with a second surface that is circumferentially around the first mating surface.  The combination and sub-combination have mutually exclusive features, and thus a prior art applicable to one may not necessarily be applicable to the other.
The requirement between inventions I and II is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Species B in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the grounds that art uncovered in the search for both species A & B would likely relate to both species, since both are related to stopping a bending moment.  This is found persuasive and the requirement for restriction between Species A & B is withdrawn.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Claims 8-20 are hereby examined on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for coupling the first section to the second section”/“the coupling means” in claims 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuart (US 2010/0155525).
Regarding independent claim 8, Stuart discloses a gas turbine engine (Stuart Fig. 5), comprising: 
a first section 14 (“nacelle portion” with “monolithic structure 12”, Para. 0026, Stuart Fig. 3-5) including a fan section 38 (“fan assembly”); 
a second section 70 (“gas turbine engine assembly”) including at least one of a high pressure compressor, a low pressure turbine, or a high pressure turbine (Stuart Fig. 5, compressor and turbine sections are implicit to a gas turbine engine); and 
a mechanical interface 80 (“non-rigid interface”) between the first section 14 and the second section 70 (Para. 0029, “the assembly includes a non-rigid interface 80 between the gas turbine engine assembly 70 and the ring member 30 of the monolithic structure 12”), the mechanical interface enabling the first section to rotate about the second section while retaining the gas turbine engine to a vehicle mount 48 (“aircraft mount region”, Para. 0028) during operation of the engine (Para. 0029, “The non-rigid interface substantially isolates the gas turbine engine from being acted on by an applied nacelle maneuvering force that are reacted along the load path 50 as earlier described. In an exemplary embodiment, the non-rigid interface allows axial and circumferential relative movement between the nacelle portion 14 of the monolithic structure and the gas turbine engine assembly”; “circumferential relative movement” being interpreted as enabling rotation between the first section and the second section).

    PNG
    media_image1.png
    525
    787
    media_image1.png
    Greyscale

Regarding independent claim 17, Stuart discloses an apparatus comprising; 
a gas turbine engine (Stuart Fig. 5) having a first section 14 (“nacelle portion” with “monolithic structure 12”, Para. 0026, Stuart Fig. 3-5) and a second section 70 (“gas turbine engine assembly”); and 
means 80 (“non-rigid interface”) for coupling the first section to the second section (Para. 0029, “the assembly includes a non-rigid interface 80 between the gas turbine engine assembly 70 and the ring member 30 of the monolithic structure 12”), the coupling means enabling the first section to rotate about the second section while retaining the gas turbine engine to a vehicle mount 48 (“aircraft mount region”, Para. 0028) during operation of the engine (Para. 0029, “The non-rigid interface substantially isolates the gas turbine engine from being acted on by an applied nacelle maneuvering force that are reacted along the load path 50 as earlier described. In an exemplary embodiment, the non-rigid interface allows axial and circumferential relative movement between the nacelle portion 14 of the monolithic structure and the gas turbine engine assembly”; “circumferential relative movement” being interpreted as enabling rotation between the first section and the second section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0305566) in view of Craig (US 5,823,470).
Regarding independent claim 8, Williams discloses an engine (Williams Fig. 4 below), comprising: 
a first section 26a including a fan section (a proprotor assembly with a  propeller construable as a “fan”, Para. 0033-34); 
a second section 20a including an engine 30 (Para. 0036); and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 3 of 11 Attorney Docket No. 327057-US-1Response to the Restriction Requirement of May 20, 2022 U.S. Serial No. 16/875,662 
a mechanical interface (Williams Fig. 20) between the first section and the second section, the mechanical interface enabling the first section to rotate about the second section while retaining the engine to a vehicle mount during operation of the engine (Para. 0036, “Propulsion system 20a includes an engine 30 that is fixed relative to wing 18. An engine output shaft 32 transfers power from engine 30 to a spiral bevel gearbox 34 that includes spiral bevel gears to change torque direction by 90 degrees from engine 30 to a fixed gearbox 36”; Para. 0069, “In operation, when spindle gearbox 44 is rotated to operate tiltrotor aircraft 10 between helicopter and airplane modes, spacer 326, lock washer 316, spanner nut 318 and thrust washer/clamp ring 324 as well as sleeve 320, monoball 310, sleeve 328 and monoball 314 rotate with spindle gearbox 44 relative to spherical races 308, 312 and thus pedestals 300, 302”; see Fig. 1 & 2, having the first section 26a rotate relative to the second section 20a, the second section being retained in a fixed manner to the vehicle via a “vehicle mount” on the wings 18 of the aircraft 10).

    PNG
    media_image2.png
    403
    529
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    430
    638
    media_image3.png
    Greyscale

Williams fails to disclose the engine is a gas turbine engine and the second section includes at least one of a high pressure compressor, a low pressure turbine, or a high pressure turbine.
Craig teaches a similar engine for a tilt-rotor aircraft 10 as Williams, wherein the engine is a turbine engine 32 (which would implicitly possess at least a low pressure and/or high pressure turbine; Col. 4, ln. 47-52).  Craig also teaches that a conventional tiltrotor aircraft comprises turbine engines for routing torque from the engine to the proprotors (Col. 1, ln. 10-36).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a turbine engine to drive the proprotor assembly, as taught by Craig, in the engine of Williams, in order to provide a conventional engine that can provide torque to drive the proprotors of the tiltrotor aircraft of Williams (Craig Col. 1, ln. 10-36).  It is noted that the use of a known prior art structure (in this case the use of a turbine engine as taught by Craig), to obtain predictable results (in this case to route torque to the proprotor in a tiltrotor aircraft) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. One of ordinary skill would be motivated to apply a known engine type to the engine of Williams, especially if the engine type is conventional in the type of aircraft depicted in Williams.  Furthermore, a turbine engine would inherently possess a turbine section, and more often than not, would also possess a compressor section.
Regarding claim 12, Williams in view of -Craig teaches the gas turbine of claim 8, and Williams further teaches wherein the mechanical interface is a spherical bearing 304 (“spherical bearing assembly”), the spherical bearing including a race 308 disposed radially about the first section and a ball 310 (“moonball”) disposed radially about the first section (Williams Fig. 20 above, Para. 0068-69,“In operation, when spindle gearbox 44 is rotated to operate tiltrotor aircraft 10 between helicopter and airplane modes, spacer 326, lock washer 316, spanner nut 318 and thrust washer/clamp ring 324 as well as sleeve 320, monoball 310, sleeve 328 and monoball 314 rotate with spindle gearbox 44 relative to spherical races 308, 312 and thus pedestals 300, 302”).
Regarding independent claim 17, Williams discloses an apparatus comprising; 
an engine 30 having a first section 26a (a proprotor assembly, having a propeller, Para. 0033-34) and a second section 20a (an engine section fixedly mounted to the wing of the aircraft, Para. 0036); and 
means (Williams Fig. 20) for coupling the first section to the second section, the coupling means enabling the first section to rotate about the second section and retain the engine to a vehicle mount during operation of the gas turbine engine (Para. 0036, “Propulsion system 20a includes an engine 30 that is fixed relative to wing 18. An engine output shaft 32 transfers power from engine 30 to a spiral bevel gearbox 34 that includes spiral bevel gears to change torque direction by 90 degrees from engine 30 to a fixed gearbox 36”; Para. 0069, “In operation, when spindle gearbox 44 is rotated to operate tiltrotor aircraft 10 between helicopter and airplane modes, spacer 326, lock washer 316, spanner nut 318 and thrust washer/clamp ring 324 as well as sleeve 320, monoball 310, sleeve 328 and monoball 314 rotate with spindle gearbox 44 relative to spherical races 308, 312 and thus pedestals 300, 302”; see Fig. 1 & 2, having the first section 26a rotate relative to the second section 20a, the second section being retained in a fixed manner to the vehicle via a “vehicle mount” on the wings 18 of the aircraft 10).
Williams fails to disclose the engine is a gas turbine engine.
Craig teaches a similar engine for a tilt-rotor aircraft 10 as Williams, wherein the engine is a turbine engine 32 (Col. 4, ln. 47-52).  Craig also teaches that a conventional tiltrotor aircraft comprises turbine engines for routing torque from the engine to the proprotors (Col. 1, ln. 10-36).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a turbine engine to drive the proprotor assembly, as taught by Craig, in the engine of Williams, in order to provide a conventional engine that can provide torque to drive the proprotors of the tiltrotor aircraft of Williams (Craig Col. 1, ln. 10-36).  It is noted that the use of a known prior art structure (in this case the use of a turbine engine as taught by Craig), to obtain predictable results (in this case to route torque to the proprotor in a tiltrotor aircraft) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. One of ordinary skill would be motivated to apply a known engine type, such as a turbine engine, to the engine of Williams, especially if the engine is conventional in the type of aircraft depicted in Williams.

Claims 8-11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baillard (US 2010/0206981) in view of Stuart.
Regarding independent claim 8, Baillard discloses a gas turbine engine 1, comprising: 
a first section 3 (fan casing, Baillard Fig. 3 & 4) including a fan section (implicit, the first section 3 is a “fan casing” for a fan section); 
a second section 5 (engine casing, Baillard Fig. 3 & 4) including at least one of a high pressure compressor, a low pressure turbine, or a high pressure turbine (the second section is a casing around the turbojet engine); and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 3 of 11 Attorney Docket No. 327057-US-1Response to the Restriction Requirement of May 20, 2022 U.S. Serial No. 16/875,662 
a mechanical interface 17 (front portion of the engine casing, Baillard Fig. 3 & 4) between the first section and the second section (the mechanical interface connects the fan casing and the engine casing as shown), and retaining the gas turbine engine to a vehicle mount 7 (“pylon”) during operation. 
Baillard fails to disclose the mechanical interface enabling the first section to rotate about the second section while retaining the gas turbine engine to a vehicle mount during operation of the engine.
Stuart teaches a gas turbine engine, comprising a mechanical interface 80 (“non-rigid interface”) between a first section 14 and a second section 70 (Para. 0029, “the assembly includes a non-rigid interface 80 between the gas turbine engine assembly 70 and the ring member 30 of the monolithic structure 12”), the mechanical interface enabling the first section to rotate about the second section while retaining the gas turbine engine to a vehicle mount 48 (“aircraft mount region”, Para. 0028) during operation of the engine (Para. 0029, “The non-rigid interface substantially isolates the gas turbine engine from being acted on by an applied nacelle maneuvering force that are reacted along the load path 50 as earlier described. In an exemplary embodiment, the non-rigid interface allows axial and circumferential relative movement between the nacelle portion 14 of the monolithic structure and the gas turbine engine assembly”; “circumferential relative movement” being interpreted as enabling rotation between the first section and the second section).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a mechanical interface that enables rotation between the first and second sections while retaining the gas turbine engine to a vehicle mount, as taught by Stuart, into the system of Baillard, in order to provide a non-rigid interface between the fan casing and engine casing that would isolate the engine casing from being acted upon by an applied nacelle maneuvering force, creating a load path that flows from the first section to the vehicle mount/support structure (Stuart Para. 0028-29).
Regarding claim 9, Baillard in view of Stuart teaches the gas turbine of claim 8, and Baillard further teaches wherein the first section is coupled to an aircraft (Para. 0009) via a forward mount 9, the forward mount including: 
a first set of linkages 9, 19 at a first location of the first section (Baillard Fig. 3 & 4, Para. 0032-34), the first set of linkages restraining motion of the first section about the aircraft in an axial direction, a lateral direction, a vertical direction, a yaw axis, and a roll axis (the first linkages 9 & 19 couple the fan casing 3 to the pylon 7 connected to the aircraft, and would restrain the fan casing relative to the aircraft by virtue of their arrangement, and reacts forces and moments according to at least the directions X, Y, X, M as shown in Baillard Fig. 3-5; Para. 0040-41, “the pylon 7 applies to the fan casing 3, via the additional connecting rod 19, a force R1a oriented substantially in the direction X… pylon 7 also applies to the casing 3, via the two connecting rods 9, a reaction force Rib oriented in the vertical direction Z”, Para. 0044, “additional connecting rod 19 specifically makes it possible to absorb the majority of the forces generated by the moment M”, Para. 0047); and 
a thrust linkage 15 (“thrust-force-absorbing connecting rod”) at a second location of the first section (shown connected at a radially inward section of the first section at the “front portion” interface with the engine casing 5), the thrust linkage preventing rotation of the first section about the first location.
Regarding claim 10, Baillard in view of Stuart teaches the gas turbine of claim 9, wherein the second section 5 is coupled to the aircraft via an aft mount 11 (“rear suspension”) including a second set of linkages 11 at a third location of the second section (at the aft end of the engine casing 5), the second set of linkages restraining motion of the second section about the aircraft in the axial direction, the lateral direction, and the vertical direction (Para. 0044, “the connecting rods 11 for their part having to absorb only the forces originating from the rotation of the engine, and the lateral movements of the engine (moments about the axes X and Z, and force oriented in the direction Y)”).
Regarding claim 11, Baillard in view of Stuart teaches the gas turbine of claim 10 thus far, wherein the mechanical interface restrains motion of the second section relative to the first section in the axial direction, the lateral direction, and the vertical direction (the mechanical interface as incorporated from Stuart is formed as a ring member 30 that receives a forward portion of the second portion 70, hence restraining the second portion in lateral and vertical directions; the first and second portions are axially restrained by thrust links 100, connected to the ring member 30 and to the second portion aft mount site 76, and at least through the connections to the aircraft mount 48).
Regarding independent claim 17, Baillard discloses an apparatus comprising; 
a gas turbine engine having a first section 3 and a second section 5 (Baillard Fig. 3-5); and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 5 of 11 Attorney Docket No. 327057-US-1Response to the Restriction Requirement of May 20, 2022 U.S. Serial No. 16/875,662 
means 17 (front portion of the engine casing, Baillard Fig. 3 & 4) for coupling the first section to the second section (the mechanical interface connects the fan casing and the engine casing as shown), retaining the gas turbine engine to a vehicle mount 7 (“pylon”) during operation. 
Baillard fails to disclose the coupling means enabling the first section to rotate about the second section and retain the engine to a vehicle mount during operation of the gas turbine engine.  
Stuart teaches a gas turbine engine, comprising a coupling means 80 (“non-rigid interface”) between a first section 14 and a second section 70 (Para. 0029, “the assembly includes a non-rigid interface 80 between the gas turbine engine assembly 70 and the ring member 30 of the monolithic structure 12”), the coupling means enabling the first section to rotate about the second section while retaining the gas turbine engine to a vehicle mount 48 (“aircraft mount region”, Para. 0028) during operation of the engine (Para. 0029, “The non-rigid interface substantially isolates the gas turbine engine from being acted on by an applied nacelle maneuvering force that are reacted along the load path 50 as earlier described. In an exemplary embodiment, the non-rigid interface allows axial and circumferential relative movement between the nacelle portion 14 of the monolithic structure and the gas turbine engine assembly”; “circumferential relative movement” being interpreted as enabling rotation between the first section and the second section).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a coupling means that enables rotation between the first and second sections while retaining the gas turbine engine to a vehicle mount, as taught by Stuart, into the system of Baillard, in order to provide a non-rigid interface between the fan casing and engine casing that would isolate the engine casing from being acted upon by an applied nacelle maneuvering force, creating a load path that flows from the first section to the vehicle mount/support structure (Stuart Para. 0028-29).
Regarding claim 18, Baillard in view of Stuart teaches the apparatus of claim 17, wherein the first section is coupled to an aircraft (Para. 0009) via a forward mount 9, the forward mount including: 
a first set of linkages 9, 19 at a first location of the first section (Baillard Fig. 3 & 4, Para. 0032-34), the first set of linkages restraining motion of the first section about the aircraft in an axial direction, a lateral direction, a vertical direction, a yaw axis, and a roll axis (the first linkages 9 & 19 couple the fan casing 3 to the pylon 7 connected to the aircraft, and would restrain the fan casing relative to the aircraft by virtue of their arrangement, and reacts forces and moments according to at least the directions X, Y, X, M as shown in Baillard Fig. 3-5; Para. 0040-41, “the pylon 7 applies to the fan casing 3, via the additional connecting rod 19, a force R1a oriented substantially in the direction X… pylon 7 also applies to the casing 3, via the two connecting rods 9, a reaction force Rib oriented in the vertical direction Z”, Para. 0044, “additional connecting rod 19 specifically makes it possible to absorb the majority of the forces generated by the moment M”, Para. 0047); and 
a thrust linkage 15 (“thrust-force-absorbing connecting rod”) at a second location of the first section (shown connected at a radially inward section of the first section at the “front portion” interface with the engine casing 5), the thrust linkage preventing rotation of the first section about the first location.
Regarding claim 19, Baillard in view of Stuart teaches the apparatus of claim 18, wherein the second section 5 is coupled to the aircraft via an aft mount 11 (“rear suspension”) including a second set of linkages 11 at a third location of the second section (at the aft end of the engine casing 5), the second set of linkages restraining motion of the second section about the aircraft in the axial direction, the lateral direction, and the vertical direction (Para. 0044, “the connecting rods 11 for their part having to absorb only the forces originating from the rotation of the engine, and the lateral movements of the engine (moments about the axes X and Z, and force oriented in the direction Y).”).
Regarding claim 20, Baillard in view of Stuart teaches apparatus of claim 19, wherein the coupling means restrains motion of the second section relative to the first section in the axial direction, the lateral direction, and the vertical direction (the mechanical interface as incorporated from Stuart is formed as a ring member 30 that receives a forward portion of the second portion 70, hence restraining the second portion in lateral and vertical directions; the first and second portions are axially restrained by thrust links 100, connected to the ring member 30 and to the second portion aft mount site 76, and at least through the connections to the aircraft mount 48).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart, further in view of Williams.
Regarding claim 12, Stuart discloses the gas turbine of claim 8 thus far, wherein the mechanical interface is a spherical bearing (Para. 0029, “The non-rigid interface may comprise … a spherical bearing”).
Stuart fails to disclose the spherical bearing including a race disposed radially about the first section and a ball disposed radially about the first section.
Williams teaches a mechanical interface including a spherical bearing 304 (“spherical bearing assembly”), the spherical bearing including a race 308 disposed radially about a first section and a ball 310 (“moonball”) disposed radially about the first section (Williams Fig. 20 above, Para. 0068-69,“In operation, when spindle gearbox 44 is rotated to operate tiltrotor aircraft 10 between helicopter and airplane modes, spacer 326, lock washer 316, spanner nut 318 and thrust washer/clamp ring 324 as well as sleeve 320, monoball 310, sleeve 328 and monoball 314 rotate with spindle gearbox 44 relative to spherical races 308, 312 and thus pedestals 300, 302”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the spherical bearing having a race and a ball disposed about the first section, as taught by Williams, into the system of Stuart, in order to provide a spherical bearing arrangement that can facilitate rotation at the mechanical interface, the race providing a surface for the ball of the spherical bearing to move within (Williams Para. 0068-69).  Stuart’s mechanical interface already teaches that a spherical bearing can be used to provide a non-rigid interface, and consequently, one of ordinary skill in the art would have known that a spherical bearing can comprise a ball and a race, since this is a common configuration of a spherical bearing. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baillard in view of Stuart, further in view of Williams.
Regarding claim 12, Baillard in view of Stuart teaches the gas turbine of claim 8 thus far, but fails to disclose wherein the mechanical interface is a spherical bearing, the spherical bearing including a race disposed radially about the first section and a ball disposed radially about the first section.
Stuart teaches that the mechanical interface can be a spherical bearing (Para. 0029, “The non-rigid interface may comprise … a spherical bearing”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a spherical bearing for the mechanical interface, as taught by Stuart, into the system of Baillard in view of Stuart, in order to provide a non-rigid interface between the first and second portions, thereby isolating the core engine from forces applied by the nacelle (Stuart, Para. 0029).
Baillard in view of Stuart still fails to teach the spherical bearing includes a race disposed radially about the first section, and a ball disposed radially about the first section.
Williams teaches a mechanical interface including a spherical bearing 304 (“spherical bearing assembly”), the spherical bearing including a race 308 disposed radially about a first section and a ball 310 (“moonball”) disposed radially about the first section (Williams Fig. 20 above, Para. 0068-69,“In operation, when spindle gearbox 44 is rotated to operate tiltrotor aircraft 10 between helicopter and airplane modes, spacer 326, lock washer 316, spanner nut 318 and thrust washer/clamp ring 324 as well as sleeve 320, monoball 310, sleeve 328 and monoball 314 rotate with spindle gearbox 44 relative to spherical races 308, 312 and thus pedestals 300, 302”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the spherical bearing having a race and a ball disposed about the first section, as taught by Williams, into the system of Baillard in view of Stuart, in order to provide a spherical bearing arrangement that can facilitate rotation at the mechanical interface, the race providing a surface for the ball of the spherical bearing to move within (Williams Para. 0068-69).  Stuart’s mechanical interface already teaches that a spherical bearing can be used to provide a non-rigid interface, and consequently, one of ordinary skill in the art would have known that a spherical bearing can comprise a ball and a race, since this is a common configuration of a spherical bearing. 

Claim 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart, in view of Guillou (US 2015/0175268).
Regarding claim 13 & 15, Stuart teaches the gas turbine of claim 8, but fails to teach wherein the mechanical interface is a pinned joint, the pinned joint including a first mating surface disposed radially about the first section and a second mating surface disposed radially about the second section, the first mating surface and the second mating surface joined via a plurality of pins; further including a ring disposed between the first mating surface and the second mating surface.
Guillou teaches a mechanical interface 14 (suspension) between a first section 16, 20 (fan casing or the engine casing, Para. 0020, 0024) and a second section 12 (pylon/mast) that enables the first section to rotate relative to the second section (Para. 0021-22, “The slot formed in each lug is in the form of a circular arc having its middle axis M tracking the circumference of the exhaust casing so as to make it possible to take up movements in pivoting of the engine about its longitudinal axis X”), wherein the mechanical interface is a pinned joint 30A, 30B (Guillou Fig. 2-5, the “horizontal slideway or bar” upon which a roller 32 can freely slide, Para. 0020; the bar 30A,B can also be made to be free to rotate if the roller 32 is omitted, Para. 0021), the pinned joint including a first mating surface 20A, 20B (lug) disposed radially about the first section (Guillou Fig. 2 & 5, lugs shown extending radially outward of the engine casing 20, but applicable to fan casing 16), and a second mating surface 26A,B & 28A,B disposed about the second section 12 (extending from the second section), the first mating surface and second mating surface joined via a plurality of pins 30A, 30B (Guillou Fig. 2-5, the mating surfaces are lugs having respective slot shaped opening 34A, 34B receiving pins 30A,30B that carry a roller 32 thereon, coupling the lugs; the shape of the slots 34A,B permitting the first section to pivot relative to the longitudinal X axis, Para. 0020-21); further including a ring 32A, 32B disposed between the first mating surface 20A and the second mating surface 26A,B (Guillou Fig. 3 & 4, the roller 32 is formed of two ring-shaped portions that are disposed between the lugs 20A & 26A,B forming the first and second mating surfaces respectively).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a pinned joint having first and second mating surfaces joined by a plurality of pins, with a ring disposed between the mating surface, as taught in Guillou into the gas turbine of Stuart, in order to provide a mechanical interface between a first section and a second section that would permit the first section to pivot relative to the second section about the longitudinal axis, and also to track said movement (Guillou Para. 0020-21). Said mechanical interface would also restrict movements of the first section to two movements, translational movement along the longitudinal axis of the engine, and pivoting movement about the axis (Guillou Para. 0025), which Stuart’s “non-rigid” interface also achieves (Stuart Para. 0029).  Stuart further discusses that the non-rigid interface can take a number of forms, including “a slip-joint arrangement, a spherical bearing, a link arrangement, a yoke with bearings at the 3 o'clock and 9 o'clock positions, a flexible diaphragm, or other arrangement that reduces transmission of the applied nacelle maneuvering force through the engine core” (Stuart Para. 0029).  Thus, one of ordinary skill, would know, based on the teachings of Guillou and the suggestions of Stuart, to utilize the mechanical interface of Guillou to achieve the desired interface discussed in Stuart. 

Claim 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baillard in view of Stuart, further in view of Guillou (US 2015/0175268).
Regarding claim 13 & 15, Baillard in view of Stuart teaches the gas turbine of claim 8, but fails to teach wherein the mechanical interface is a pinned joint, the pinned joint including a first mating surface disposed radially about the first section and a second mating surface disposed radially about the second section, the first mating surface and the second mating surface joined via a plurality of pins; further including a ring disposed between the first mating surface and the second mating surface.
Guillou teaches a mechanical interface 14 (suspension) between a first section 16, 20 (fan casing or the engine casing, Para. 0020, 0024) and a second section 12 (pylon/mast) that enables the first section to rotate relative to the second section (Para. 0021-22, “The slot formed in each lug is in the form of a circular arc having its middle axis M tracking the circumference of the exhaust casing so as to make it possible to take up movements in pivoting of the engine about its longitudinal axis X”), wherein the mechanical interface is a pinned joint 30A, 30B (Guillou Fig. 2-5, the “horizontal slideway or bar” upon which a roller 32 can freely slide, Para. 0020; the bar 30A,B can also be made to be free to rotate if the roller 32 is omitted, Para. 0021), the pinned joint including a first mating surface 20A, 20B (lug) disposed radially about the first section (Guillou Fig. 2 & 5, lugs shown extending radially outward of the engine casing 20, but applicable to fan casing 16), and a second mating surface 26A,B & 28A,B disposed about the second section 12 (extending from the second section), the first mating surface and second mating surface joined via a plurality of pins 30A, 30B (Guillou Fig. 2-5, the mating surfaces are lugs having respective slot shaped opening 34A, 34B receiving pins 30A,30B that carry a roller 32 thereon, coupling the lugs; the shape of the slots 34A,B permitting the first section to pivot relative to the longitudinal X axis, Para. 0020-21); further including a ring 32A, 32B disposed between the first mating surface 20A and the second mating surface 26A,B (Guillou Fig. 3 & 4, the roller 32 is formed of two ring-shaped portions that are disposed between the lugs 20A & 26A,B forming the first and second mating surfaces respectively).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a pinned joint having first and second mating surfaces joined by a plurality of pins, with a ring disposed between the mating surface, as taught in Guillou into the gas turbine of Baillard in view of Stuart, in order to provide a mechanical interface between a first section and a second section that would permit the first section to pivot relative to the second section about the longitudinal axis, and also to track said movement (Guillou Para. 0020-21). Said mechanical interface would also restrict movements of the first section to two movements, translational movement along the longitudinal axis of the engine, and pivoting movement about the axis (Guillou Para. 0025), which is what is described by Stuart’s “non-rigid” interface (Stuart Para. 0029).  Stuart discusses that the non-rigid interface can take a number of forms, including “a slip-joint arrangement, a spherical bearing, a link arrangement, a yoke with bearings at the 3 o'clock and 9 o'clock positions, a flexible diaphragm, or other arrangement that reduces transmission of the applied nacelle maneuvering force through the engine core” (Stuart Para. 0029).  Thus, one of ordinary skill, would know, based on the teachings of Guillou and the suggestions of Stuart, to utilize the mechanical interface of Guillou to achieve the desired interface discussed in Stuart. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart, in view of Guillou, further in view of Thompson (US 2004/0108413).
Regarding claim 14, Stuart and Guillou teaches the gas turbine of claim 13, but fails to teach wherein the plurality of pins is evenly distributed about a central axis of the gas turbine.
Thompson teaches a mechanical interface between a first section 24 that includes a fan section and a second section 22 including a core engine (Thompson Fig. 1-4), wherein the mechanical interface is evenly distributed about the central axis of the gas turbine (Thompson Fig. 4, each “connecting means” 28, 30 is arranged at 90 degree intervals around the engine longitudinal axis).
Furthermore, it has been held in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “the duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04, Section VI(B)).  
Given the annular shape of the first section, second section, and the mechanical interface incorporated from Stuart, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Baillard in view of Stuart & Guillou, to have incorporated the pinned joint of Guillou circumferentially around the mechanical interface in an even distribution, as shown in Thompson, in order to provide an uniform distribution of connections around the interface to provide a structurally secure coupling between the first and second sections (as opposed to only having the pinned joint in a single location, or in a non-uniform/asymmetrical arrangement).  Doing so would have amounted to a mere duplication of parts (i.e. the pinned joint 30A, and lugs 20A, 26A, 26B of Guillou Fig. 2-3) to provide a predictable result, and would have only required routine skill in the art.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baillard in view of Stuart, in view of Guillou, further in view of Thompson (US 2004/0108413).
Regarding claim 14, Baillard in view of Stuart and Guillou teaches the gas turbine of claim 13, but fails to teach wherein the plurality of pins is evenly distributed about a central axis of the gas turbine.
Thompson teaches a mechanical interface between a first section 24 that includes a fan section and a second section 22 including a core engine (Thompson Fig. 1-4), wherein the mechanical interface is evenly distributed about the central axis of the gas turbine (Thompson Fig. 4, each “connecting means” 28, 30 is arranged at 90 degree intervals around the engine longitudinal axis).
Furthermore, it has been held in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “the duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04, Section VI(B)).  
Given the annular shape of the first section, second section, and the mechanical interface incorporated from Stuart, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Baillard in view of Stuart & Guillou, to have incorporated the pinned joint of Guillou circumferentially around the mechanical interface in an even distribution, as shown in Thompson, in order to provide an uniform distribution of connections around the interface to provide a structurally secure coupling between the first and second sections (as opposed to only having the pinned joint in a single location, or in a non-uniform/asymmetrical arrangement).  Doing so would have amounted to a mere duplication of parts (i.e. the pinned joint 30A, and lugs 20A, 26A, 26B of Guillou Fig. 2-3) to provide a predictable result, and would have only required routine skill in the art.    

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741